Exhibit 10.37

AMENDED AND RESTATED GUARANTY

        This AMENDED AND RESTATED GUARANTY (“Guaranty”), dated as of
September 26, 2003, is made by Coast Casinos, Inc., a Nevada corporation
(“Guarantor”) in favor of Bank of America, N.A., as Administrative Agent (in
such capacity, “Administrative Agent”) for the benefit of the Lenders that are
party to the Credit Agreement referred to below (collectively with the Lenders,
“Lender”), and in favor of each of the Lenders, with reference to the following
facts:

RECITALS

    A.        Bank of America, N.A., the lenders signatory thereto and Coast
Hotels and Casinos, Inc., a Nevada corporation (“Borrower”) have heretofore
entered into an Amended and Restated Loan Agreement dated as of September 16,
1999, pursuant to which certain credit accommodations have been made available
to Borrower (“Existing Credit Agreement”).

    B.        Pursuant to a Guaranty dated as of March 18, 1999 in favor of Bank
of America National Trust and Savings Association (now known as Bank of America,
N.A.) and the lenders party to the Loan Agreement dated as of March 18, 1999,
which Guaranty was reaffirmed as of September 16, 1999, Guarantor, under its
former name Coast Resorts, Inc., guaranteed Borrower’s obligations under the
Existing Credit Agreement (“Existing Guaranty”). This Guaranty amends and
restates the Existing Guaranty in its entirety.

    C.        Concurrently herewith, the Existing Credit Agreement will be
amended and restated in its entirety by the Amended and Restated Credit
Agreement by and among Borrower, the lenders from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), and the
Administrative Agent (as such agreement may from time to time be amended,
extended, renewed, supplemented or otherwise modified, the “Credit Agreement”).
Pursuant to the Credit Agreement, the Lenders have agreed to extend certain
credit facilities to Borrower.

    D.        As a condition to the availability of such credit facilities,
Guarantor is required to enter into this Guaranty and to guaranty the Guarantied
Obligations as hereinafter provided.

    E.        Guarantor expects to realize direct and indirect benefits as the
result of the availability of the aforementioned credit facilities to Borrower.

AGREEMENT

        NOW, THEREFORE, in order to induce Lender to continue to extend the
aforementioned credit facilities, and for other good and valuable consideration,
the receipt and adequacy of which hereby are acknowledged, Guarantor hereby
represents, warrants, covenants, agrees and guaranties as follows:

        1.    Definitions.   This Guaranty is one of the Guaranties referred to
in the Credit Agreement and is one of the Loan Documents. Terms defined in the
Credit Agreement and not otherwise defined in this Guaranty shall have the
meanings given those terms in the Credit Agreement when used herein and such
definitions are incorporated herein as though set forth in full. In addition, as
used herein, the following terms shall have the meanings respectively set forth
after each:

--------------------------------------------------------------------------------

        “Guarantied Obligations” means all Obligations of Borrower or any other
Obligor at any time and from time to time owed to Lender under one or more of
the Loan Documents (but not including Obligations owed to Lender under this
Guaranty), whether due or to become due, matured or unmatured, liquidated or
unliquidated, or contingent or noncontingent, including obligations of
performance as well as obligations of payment, and including interest that
accrues after the commencement of any bankruptcy or insolvency proceeding by or
against Guarantor, any other Obligor or any other Person.

        “Guarantor” means Coast Casinos, Inc., a Nevada corporation.

        “Guaranty” means this Amended and Restated Guaranty, and any extensions,
modifications, renewals, restatements, reaffirmations, supplements or amendments
hereof.

        “Lender” means the Administrative Agent (acting as the Administrative
Agent and/or on behalf of the Lenders), and the Lenders, and each of them, and
any one or more of them. Subject to the terms of the Credit Agreement, any
right, remedy, privilege or power of Lender may be exercised by the
Administrative Agent, or by the Required Lenders, or by any Lender acting with
the consent of the Required Lenders.

        2.     Guaranty of Guarantied Obligations.   Guarantor hereby
irrevocably, unconditionally guaranties and promises to pay and perform on
demand the Guarantied Obligations and each and every one of them, including all
amendments, modifications, supplements, renewals or extensions of any of them,
whether such amendments, modifications, supplements, renewals or extensions are
evidenced by new or additional instruments, documents or agreements or change
the rate of interest on any Guarantied Obligation or the security therefor, or
otherwise.

        3.    Nature of Guaranty.   This Guaranty is irrevocable and continuing
in nature and relates to any Guarantied Obligations now existing or hereafter
arising. This Guaranty is a guaranty of prompt and punctual payment and
performance and is not merely a guaranty of collection.

        4.    Relationship to Other Agreements.        Nothing herein shall in
any way modify or limit the effect of terms or conditions set forth in any other
document, instrument or agreement executed by Guarantor or in connection with
the Guarantied Obligations, but each and every term and condition hereof shall
be in addition thereto. All provisions contained in the Credit Agreement or any
other Loan Document that apply to Loan Documents generally are fully applicable
to this Guaranty and are incorporated herein by this reference.

        5.    Subordination of Indebtedness of Borrower to Guarantor to the
Guarantied Obligations.   Guarantor agrees that:


          (a)  Any indebtedness of Borrower now or hereafter owed to Guarantor
hereby is subordinated to the Guarantied Obligations.


--------------------------------------------------------------------------------


          (b)  If Lender so requests, upon the occurrence and during the
continuance of any Event of Default, any such indebtedness of Borrower now or
hereafter owed to Guarantor shall be collected, enforced and received by
Guarantor as trustee for Lender and shall be paid over to Lender in kind on
account of the Guarantied Obligations, but without reducing or affecting in any
manner the obligations of Guarantor under the other provisions of this Guaranty.


          (c)  Should Guarantor fail to collect or enforce any such indebtedness
of Borrower now or hereafter owed to Guarantor and pay the proceeds thereof to
Lender in accordance with Section 5(b) hereof, Lender as Guarantor’s
attorney-in-fact may do such acts and sign such documents in Guarantor’s name as
Lender considers necessary or desirable to effect such collection, enforcement
and/or payment.


        6.    Statutes of Limitations and Other Laws.  Until the Guarantied
Obligations shall have been paid and performed in full, all the rights,
privileges, powers and remedies granted to Lender hereunder shall continue to
exist and may be exercised by Lender at any time and from time to time
irrespective of the fact that any of the Guarantied Obligations may have become
barred by any statute of limitations. Guarantor expressly waives the benefit of
any and all statutes of limitation, and any and all Laws providing for exemption
of property from execution or for evaluation and appraisal upon foreclosure, to
the maximum extent permitted by applicable Laws.

        7.    Waivers and Consents.   Guarantor acknowledges that the
obligations undertaken herein involve the guaranty of obligations of Persons
other than Guarantor and, in full recognition of that fact, consents and agrees
that Lender may, at any time and from time to time, without notice or demand,
and without affecting the enforceability or continuing effectiveness hereof:
(a) supplement, modify, amend, extend, renew, accelerate or otherwise change the
time for payment or the terms of the Guarantied Obligations or any part thereof,
including any increase or decrease of the rate(s) of interest thereon;
(b) supplement, modify, amend or waive, or enter into or give any agreement,
approval or consent with respect to, the Guarantied Obligations or any part
thereof, or any of the Loan Documents to which Guarantor is not a party or any
additional security or guaranties, or any condition, covenant, default, remedy,
right, representation or term thereof or thereunder; (c) accept new or
additional instruments, documents or agreements in exchange for or relative to
any of the Loan Documents or the Guarantied Obligations or any part thereof;
(d) accept partial payments on the Guarantied Obligations; (e) receive and hold
additional security or guaranties for the Guarantied Obligations or any part
thereof; (f) release, reconvey, terminate, waive, abandon, fail to perfect,
subordinate, exchange, substitute, transfer and/or enforce any security or
guaranties, and apply any security and direct the order or manner of sale
thereof as Lender in its sole and absolute discretion may determine; (g) release
any Person from any personal liability with respect to the Guarantied
Obligations or any part thereof; (h) settle, release on terms satisfactory to
Lender or by operation of applicable Laws or otherwise liquidate or enforce any
Guarantied Obligations and any security or guaranty therefor in any manner,
consent to the transfer of any security and bid and purchase at any sale; and/or
(i) consent to the merger, change or any other restructuring or termination of
the corporate existence of Borrower, Guarantor or any other Person, and
correspondingly restructure the Guarantied Obligations, and any such merger,
change, restructuring or termination shall not affect the liability of Guarantor
or the continuing effectiveness hereof, or the enforceability hereof with
respect to all or any part of the Guarantied Obligations.

--------------------------------------------------------------------------------

        Upon the occurrence and during the continuance of any Event of Default,
Lender may enforce this Guaranty independently as to Guarantor and independently
of any other remedy or security Lender at any time may have or hold in
connection with the Guarantied Obligations. Guarantor expressly waives any right
to require Lender to marshal assets in favor of Guarantor, and agrees that
Lender may proceed against Borrower, or upon or against any security or remedy,
before proceeding to enforce this Guaranty, in such order as it shall determine
in its sole and absolute discretion. Lender may file a separate action or
actions against Borrower and/or Guarantor without respect to whether action is
brought or prosecuted with respect to any security or against any other Person,
or whether any other Person is joined in any such action or actions. Guarantor
agrees that Lender, Borrower and any Affiliates of Borrower or Borrower may deal
with each other in connection with the Guarantied Obligations or otherwise, or
alter any contracts or agreements now or hereafter existing between any of them,
in any manner whatsoever, all without in any way altering or affecting the
security of this Guaranty. Lender’s rights hereunder shall be reinstated and
revived, and the enforceability of this Guaranty shall continue, with respect to
any amount at any time paid on account of the Guarantied Obligations which
thereafter shall be required to be restored or returned by Lender upon the
bankruptcy, insolvency or reorganization of Borrower or any other Person, or
otherwise, all as though such amount had not been paid. The rights of Lender
created or granted herein and the enforceability of this Guaranty with respect
to Guarantor at all times shall remain effective to guaranty the full amount of
all the Guarantied Obligations even though the Guarantied Obligations, or any
part thereof, or any security or guaranty therefor, may be or hereafter may
become invalid or otherwise unenforceable as against Borrower or any other
guarantor or surety and whether or not Borrower shall have any personal
liability with respect thereto. To the maximum extent permitted by law,
Guarantor expressly waives any and all defenses now or hereafter arising or
asserted by reason of (a) any disability or other defense of Borrower with
respect to the Guarantied Obligations, (b) the unenforceability or invalidity of
any security or guaranty for the Guarantied Obligations or the lack of
perfection or continuing perfection or failure of priority of any security for
the Guarantied Obligations, (c) the cessation for any cause whatsoever of the
liability of Borrower (other than by reason of the full payment and performance
of all Guarantied Obligations), (d) any failure of Lender to marshal assets in
favor of Borrower or any other Person, (e) except as otherwise provided in this
Guaranty, any failure of Lender to give notice of sale or other disposition of
Collateral to Guarantor or any other Person or any defect in any notice that may
be given in connection with any sale or disposition of Collateral, (f) any
failure of Lender to comply with applicable Laws in connection with the sale or
other disposition of any Collateral or other security for any Guarantied
Obligation, including without limitation, any failure of Lender to conduct a
commercially reasonable sale or other disposition of any Collateral or other
security for any Guarantied Obligation, (g) any act or omission of Lender or
others that directly or indirectly results in or aids the discharge or release
of Borrower or the Guarantied Obligations or any security or guaranty therefor
by operation of law or otherwise, (h) any Law which provides that the obligation
of a surety or guarantor must neither be larger in amount nor in other respects
more burdensome than that of the principal or which reduces a surety’s or
guarantor’s obligation in proportion to the principal obligation, (i) any
failure of Lender to file or enforce a claim in any bankruptcy or other
proceeding with respect to any Person, (j) the election by Lender, in any

--------------------------------------------------------------------------------

bankruptcy proceeding of any Person, of the application or non-application of
Section 1111(b)(2) of the United States Bankruptcy Code, (k) any extension of
credit or the grant of any Lien under Section 364 of the United States
Bankruptcy Code, (l) any use of cash collateral under Section 363 of the United
States Bankruptcy Code, (m) any agreement or stipulation with respect to the
provision of adequate protection in any bankruptcy proceeding of any Person,
(n) the avoidance of any Lien in favor of Lender for any reason, (o) any
bankruptcy, insolvency, reorganization, arrangement, readjustment of debt,
liquidation or dissolution proceeding commenced by or against any Person,
including any discharge of, or bar or stay against collecting, all or any of the
Guarantied Obligations (or any interest thereon) in or as a result of any such
proceeding, (p) to the extent permitted, the benefits of any form of one-action
rule, or (q) any action taken by Lender that is authorized by this Section or
any other provision of any Loan Document. Guarantor expressly waives all setoffs
and counterclaims and all presentments, demands for payment or performance,
notices of nonpayment or nonperformance, protests, notices of protest, notices
of dishonor and all other notices or demands of any kind or nature whatsoever
with respect to the Guarantied Obligations, and all notices of acceptance of
this Guaranty or of the existence, creation or incurrence of new or additional
Guarantied Obligations.

        8.    Condition of Borrower and Borrower’s Subsidiaries.   Guarantor
represents and warrants to Lender that Guarantor has established adequate means
of obtaining from Borrower and Borrower’s Subsidiaries, on a continuing basis,
financial and other information pertaining to the businesses, operations and
condition (financial and otherwise) of Borrower and Borrower’s Subsidiaries and
their Properties, and Guarantor now is and hereafter will be completely familiar
with the businesses, operations and condition (financial and otherwise) of
Borrower and Borrower’s Subsidiaries and their Properties. Guarantor hereby
expressly waives and relinquishes any duty on the part of Lender (should any
such duty exist) to disclose to Guarantor any matter, fact or thing related to
the businesses, operations or condition (financial or otherwise) of Borrower or
Borrower’s Subsidiaries or their Properties, whether now known or hereafter
known by Lender during the life of this Guaranty. With respect to any of the
Guarantied Obligations, Lender need not inquire into the powers of Borrower or
any Subsidiaries thereof or the officers or employees acting or purporting to
act on their behalf, and all Guarantied Obligations made or created in good
faith reliance upon the professed exercise of such powers shall be secured
hereby.

        9.    Liens on Real Property.  In the event that all or any part of the
Guarantied Obligations at any time are secured by any one or more deeds of trust
or mortgages or other instruments creating or granting Liens on any interests in
Real Property, Guarantor authorizes Lender, upon the occurrence of and during
the continuance of any Event of Default, at its sole option, without notice or
demand and without affecting any Guarantied Obligations of Guarantor, the
enforceability of this Guaranty, or the validity or enforceability of any Liens
of Lender on any Collateral, to foreclose any or all of such deeds of trust or
mortgages or other instruments by judicial or nonjudicial sale. Guarantor
expressly waives any defenses to the enforcement of this Guaranty or any rights
of Lender created or granted hereby or to the recovery by Lender against
Borrower or any other Person liable therefor of any deficiency after a judicial
or nonjudicial foreclosure or sale because all or any part of the Guarantied
Obligations is secured by Real Property. This means, among other things:
(1) Lender may collect from any Guarantor without first foreclosing on any real
or personal Property collateral pledged by Borrower. (2) If the Lender
forecloses on any Real Property collateral pledged by Borrower: (A) The amount
of the Guarantied

--------------------------------------------------------------------------------

Obligations may be reduced only by the price for which that collateral is sold
at the foreclosure sale, even if the collateral is worth more than the sale
price. (B) The Lender may collect from any Guarantor even if the Lender, by
foreclosing on the Real Property collateral, has destroyed any right any
Guarantor may have to collect from Borrower. This is an unconditional and
irrevocable waiver of any rights and defenses any Guarantor may have because all
or any part of the Guarantied Obligations is secured by Real Property. Guarantor
expressly waives any defenses or benefits that may be derived from California
Code of Civil Procedure §§ 580a, 580b, 580d or 726, or comparable provisions of
the Laws of any other jurisdiction, including, without limitation, NRS
Section 40.430 and judicial decisions relating thereto, and NRS Sections 40.451,
40.455, 40.457 and 40.459 and all other suretyship defenses it otherwise might
or would have under California Law or other applicable Law. Guarantor expressly
waives any right to receive notice of any judicial or nonjudicial foreclosure or
sale of any Real Property or interest therein subject to any such deeds of trust
or mortgages or other instruments and any Guarantor’s or any other Person’s
failure to receive any such notice shall not impair or affect Guarantor’s
Obligations or the enforceability of this Guaranty or any rights of Lender
created or granted.

        10.    Waiver of Rights of Subrogation.   Notwithstanding anything to
the contrary elsewhere contained herein or in any other Loan Document to which
Guarantor is a party, unless and until all Obligations have been paid and
performed in full, Guarantor hereby expressly waives with respect to Borrower
and its successors and assigns (including any surety) and any other Person which
is directly or indirectly a creditor of Borrower or any surety for Borrower, any
and all rights at Law or in equity to subrogation, to reimbursement, to
exoneration, to contribution, to setoff or to any other rights that could accrue
to a surety against a principal, to a guarantor against a maker or obligor, to
an accommodation party against the party accommodated, or to a holder or
transferee against a maker, and which Guarantor may have or hereafter acquire
against Borrower or any other such Person in connection with or as a result of
Guarantor’s execution, delivery and/or performance of this Guaranty or any other
Loan Document to which Guarantor is a party. Guarantor agrees that it shall not
have or assert any such rights against Borrower or its successors and assigns or
any other Person (including any surety) which is directly or indirectly a
creditor of Borrower or any surety for Borrower, either directly or as an
attempted setoff to any action commenced against Guarantor by Borrower (as
borrower or in any other capacity), Lender or any other such Person unless and
until all Obligations have been paid and performed in full. Guarantor hereby
acknowledges and agrees that this waiver is intended to benefit Borrower and
Lender and shall not limit or otherwise affect Guarantor’s liability hereunder,
under any other Loan Document to which Guarantor is a party, or the
enforceability hereof or thereof.

        11.    Understandings With Respect to Waivers and Consents.   Guarantor
warrants and agrees that each of the waivers and consents set forth herein are
made with full knowledge of their significance and consequences, with the
understanding that events giving rise to any defense or right waived may
diminish, destroy or otherwise adversely affect rights which Guarantor otherwise
may have against Borrower, Lender or others, or against any Collateral, and
that, under the circumstances, the waivers and consents herein given are
reasonable and not contrary to public policy or Law. Guarantor acknowledges that
it has either consulted with legal counsel regarding the effect of this Guaranty
and the waivers and consents set forth herein, or has made an informed decision
not to do so. If this Guaranty or any of the waivers or consents herein are
determined to be unenforceable under or in violation of applicable Law, this
Guaranty and such waivers and consents shall be effective to the maximum extent
permitted by Law.

--------------------------------------------------------------------------------

        12.    Representations and Warranties.   Guarantor hereby makes each and
every representation and warranty applicable to Guarantor set forth in Article 5
of the Credit Agreement as if set forth in full herein.

        13.    Costs and Expenses.   Guarantor agrees to pay to Lender all costs
and expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) incurred by Lender in the enforcement or attempted enforcement of
this Guaranty, whether or not an action is filed in connection therewith, and in
connection with any waiver or amendment of any term or provision hereof. All
advances, charges, costs and expenses, including reasonable attorneys’ fees and
disbursements (including the reasonably allocated cost of legal counsel employed
by Lender), incurred or paid by Lender in exercising any right, privilege, power
or remedy conferred by this Guaranty, or in the enforcement or attempted
enforcement thereof, shall be subject hereto and shall become a part of the
Guarantied Obligations and shall be paid to Lender by Guarantor, immediately
upon demand, together with interest thereon at the Base Rate or, if applicable,
the Default Rate provided for under the Credit Agreement.

        14.    Liability.   Notwithstanding anything to the contrary elsewhere
contained herein or in any Loan Document to which Guarantor is a party, the
aggregate liability of Guarantor hereunder for payment and performance of the
Guarantied Obligations shall not exceed an amount which, in the aggregate, is
$1.00 less than that amount which if so paid or performed would constitute or
result in a “fraudulent transfer”, “fraudulent conveyance”, or terms of similar
import, under applicable state or federal Law, including without limitation,
Section 548 of the United States Bankruptcy Code. The liability of Guarantor
hereunder is independent of any other guaranties at any time in effect with
respect to all or any part of the Guarantied Obligations, and Guarantor’s
liability hereunder may be enforced regardless of the existence of any such
guaranties. Any termination by or release of any guarantor in whole or in part
shall not affect the continuing liability of Guarantor hereunder, and no notice
of any such termination or release shall be required. The execution hereof by
Guarantor is not founded upon an expectation or understanding that there will be
any other guarantor of the Guarantied Obligations.

        15.    WAIVER OF JURY TRIAL.   GUARANTOR AND LENDER EXPRESSLY WAIVE
THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS GUARANTY, THE CREDIT
AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY
OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES, WHETHER NOW EXISTING OR
HEREAFTER ARISING AND WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR
OTHERWISE. GUARANTOR AND LENDER AGREE THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING
THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL
BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS GUARANTY, THE CREDIT AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS GUARANTY,
THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS. ANY PARTY HERETO MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

--------------------------------------------------------------------------------

        16.    THIS GUARANTY SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA WITHOUT
REFERENCE TO THE CONFLICT OF LAWS OR CHOICE OF LAW PRINCIPLES THEREOF. ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
MAY BE BROUGHT IN THE COURTS OF THE STATE OF CALIFORNIA SITTING IN LOS ANGELES
COUNTY OR OF THE UNITED STATES FOR THE CENTRALDISTRICT OF SUCH STATE, AND BY
EXECUTION AND DELIVERY OF THIS GUARANTY, GUARANTOR CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.
GUARANTOR IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
GUARANTOR WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS,
WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

        17.    Existing Guaranty.   This Guaranty amends and restates in its
entirety the Existing Guaranty, provided that the obligations of Guarantor under
the Existing Guaranty shall continue under this Guaranty, and shall not in any
event be terminated, extinguished or annulled, but shall hereafter be governed
by this Guaranty.

        [Remainder of page intentionally left blank.]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Guarantor has executed this Guaranty by its duly
authorized officer as of the date first written above.


“Guarantor”

COAST CASINOS, INC., a Nevada corporation

By: /s/ Gage Parrish

--------------------------------------------------------------------------------

Gage Parrish, Vice President and Chief Financial Officer


Address:
4500 West Tropicana Road
Las Vegas, Nevada 89103
702/365-7002 direct
702/365-7111 general
702/365-7566 FAX

